Appeal by the People from an order of the Supreme Court, Kings County (Brennan, J.), dated March 30, 2010, which, upon the defendant’s conviction of robbery in the first degree under indictment No. 1949/00, and his conviction of robbery in the first degree under indictment No. 5467/00, upon his pleas of guilty, granted the defendant’s motion pursuant to CPL 440.20 and Penal Law § 70.85 to vacate resentences of the same court imposed November 6, 2008, which imposed periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on December 14, 2000.
*867Ordered that the order is reversed, on the law, and the motion is denied.
Since the defendant had not yet completed his originally imposed sentences of imprisonment when he was resentenced, the resentencing to terms including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Edwards, 89 AD3d 1034 [2011]; People v Douglas, 89 AD3d 959 [2011]; People v Harris, 89 AD3d 863 [2011]; People v Algarin, 89 AD3d 859 [2011], lv denied 18 NY3d 881 [2012]; People v Dawkins, 87 AD3d 550 [2011]). Accordingly, the Supreme Court erred in granting the defendant’s motion to vacate the resentences. Rivera, J.E, Skelos, Dillon and Angiolillo, JJ., concur.